NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ROBERT BOSCH LLC,
Plain,tiff-Appellant, -
V.
PYLON MANUFACTURING CORP.,
Defen.-dant-Cross Appellcmt.
2011-1363, -1364 .
Appea1s from the United States District Court for the
District of De1aWare in case no. 08-CV-0542, Judge Sue L.
Robinson.
ON MOTION
ORDER
Py1on Manufacturing Corp. moves for a 30-day exten-
sion of time, until March 12, 2012, to file its reply brief
Upon consideration thereof
I'1‘ ls 0R:oERE1) THAT:

ROBERT BOSCH v. PYLON MFG CORP 2
The motion is granted
FOR THE COURT
FEB 07 2012
fsi J an H0rba1y
Date J an H0rba1y
C1erk
cc: Mark A. Pa1S, Esq
Mark A. Hanne1nann, Esq. ~
FlLED
321 u.s.c0unTnFAPPEALsF0B
mEFEnsnALcmcun
FEB 07 2012
JAN HOBBAL¥
CLERK